number release date tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations date date person to contact identification_number contact telephone number in reply refer to ein tax period s ended uil certified mail- return receipt requested dear in a determination_letter dated july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final letter with regard to your exempt status we previously provided you a report of examination explaining why we believe revocation of your exempt status was necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on date you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file federal_income_tax returns for the periods shown above if you have not yet filed these returns please file them with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions of those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter thank you for your cooperation sincerely barbara l harris acting director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division uil date april29 taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don't hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation letter 3610-r catalog number 59432g in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter if you and appeals don't agree on some or all of the issues after your appeals_conference or if you don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter 3610-r catalog number 59432g thank you for your cooperation enclosures report of examination form 6018-a publication publication sincerely mary epps acting director eo examinations letter 3610-r catalog number 59432g form 886-a rev date issues explanations of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx should continue to be exempt from federal_income_tax under internal_revenue_code code c as a social_club should be exempt from federal_income_tax under code c as a homeowners_association i sec_3 facts exempt from federal_income_tax under code a also referred to as exempt_organization is organization and classified as a c social and recreational club the exemption extends to social and recreation clubs which are supported by membership fees dues and assessments the exempt organization's articles were not available for inspection information obtained secretary of state website the showed that the exempt organization's filing type from the as a nonprofit corporation and a date filed as october 19xx is a membership_organization that was formed by a housing developer the exempt organization's primary exempt_purpose was listed on their 20xx form_990 return and it was to provide member families with recreational activities including swimming tennis playground marina and social events to promote community spirit the exempt_organization maintains swimming pool tennis court duck pond and marina for benefit of their members the organization also maintains common areas throughout the subdivision in which general_public has access during the examination of restrictions pertaining to the enforcement covenants and or restrictions on members of the organization provided a copy their declaration of covenants and the page document that was updated and notarized on october 20xx covenants and restrictions and architectural committee is a in the document the following information is available in article ill people who own property are automatically members of the association and article vii list the covenants for maintaining the property during the examination of the exempt_organization the determination_letter was available to review at the initial audit and it showed that they were granted exemption in july 19xx sec_501 started in 19xx membership is not an option they must own a home within the subdivision belong to the association and pay yearly home owners association fees during the interview with most of the homeowners were current with their assessment fees but others were in default treasurer secretary explained that there were homes within the association and that form 886-a catalog number 20810w page_1_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx during the initial interview and in a telephone conversation with officer organization's definition were to be a member and the qualifications a person who owns property at be a member of the organization subdivision and they have to own property in verified what the said that a member is to allows access to organization's facility from outside the community to a second adjoining subdivision the organization has a verbal agreement with homes the adjoining subdivision called if they pay monies may attend the exempt_organizations activities homeowners pay the same assessment fees as the members of receives the same amenities as the exempt_organization member's access to social activities swimming pools tennis court and marina covenants and restrictions as the organization homeowner members homeowners are not under the same homeowners are not required to pay the assessment fees on a year to year basis during the interview it was verified that the organization activities were to maintain a pavilion for social events maintain and up keep of three swimming pools maintain and up keep of tennis court maintain and up keep of marina maintain and up keep of duck pond and maintain and up keep of common property through the organization the organization conducts four to five regularly scheduled yearly events opening pool day st patrick's day fourth of july closing pool day and other unscheduled events for the members only the exempt_organization does allow members to bring guest for a nominal fee the assessment fees for each home in for the current_year dollar_figure for each member information was requested for the examination from the organization for the initial audit appointment of for the minute books for the period ending december 20xx during the interview said that they did not have any minutes for the year under audit for 20xx that the prior officer secretary did not maintain any minutes of the board meetings or general meetings then it was requested to review the board meeting minutes and general meeting minutes for the subsequent year 20xx to gain knowledge of the organization's operations the review provided minimal information that the organization allowed nonmembers from the adjoining community to become members and allowed nonmembers to rent the marina slips membership dues dollar_figure dollar_figure 20xx 20xx expenses related management maintenance and care of the form 886-a catalog number 20810w page_2_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx association's property general administrative grounds maintenance marina tennis court swimming pool total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure income in 20xx and 20xx consisted of assessment fees charged to nonmembers of the subdivision five in the amount dollar_figure and four in the amount dollar_figure respectively during the tour of the facility the eo had a marina in which members and nonmembers rent the slips i determined that it was not an issue with the members but the nonmembers was an unrelated business activity also owns and maintains marina slips the exempt_organization rents out the marina slips to its members first and any remainder slips not rented are then rented to non-members marina rent member slips rented non member slips rented 0-dollar_figure 0-dollar_figure 20xx 20xx 0-dollar_figure 0-dollar_figure the tax law changed in 19xx for certain homeowners_association issue law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_512 of the code provides that in the case of all exempt_organizations including social clubs described in code sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income sec_512 of the code provides that for purposes of code sec_512 the term exempt_function_income means gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purpose of the purposes constituting the basis for the exemption of the organization to which such income is paid sec_1 c -1 a of the federal tax regulations states that the exemption provided by sec_501 a for organizations described in sec_501 c applies only to clubs which ar organized and operated form 886-a catalog number 20810w page_3_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx exclusively for pleasure recreation and other non- profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1 c -1 b of the federal tax regulations states that the a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non- profitable purposes and is not exempt under sec_501 a solicitation by advertisement or other wise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes revrul_69_281 1969_1_cb_155 it is recognized that the existence of the club's facilities assisted the developer in selling homes however the club is not controlled by him and is not operated as a commercial venture for his financial benefit instead the club is operated exclusively for the pleasure and recreation of its established membership of individuals by providing recreational facilities that afford opportunities for fellowship and social commingling accordingly it is held that the club is exempt from federal_income_tax under sec_501 c of the code the fact that membership in the club is automatic on becoming a home owner does not affect its qualification for exemption revrul_75_494 g b a club providing social and recreational facilities whose membership is limited to homeowners of a housing development will be precluded from qualifying for exemption under sec_501 of the code by owning and maintaining residential streets enforcing restrictive covenants or providing residential fire and police protection and trash collection service and provides answers to inquires asking whether certain activities engaged in by clubs similar to the club described in revrul_69_281 g b will preclude their exemption under code sec_501 the ruling was given in question answer format the question answers that are relevant to this report are shown below question will a club fail to qualify for exemption under code sec_501 if it administers and enforces covenants for preserving the architecture and appearance of the housing development answer yes a club which administers and enforces covenants for the preservation of the architecture and appearance of the housing development is not operated exclusively for pleasure recreation and other non profitable purposes as required by code sec_501 c issue law code sec_501 provides for exemption from federal_income_tax civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a form 886-a catalog number ow page _a _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes code sec_501 c b states that subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual federal tax regulations sec_1_501_c_4_-1 a of the federal tax regulations states that civic leagues or organizations may be exempt as an organization described in code sec_501 if i it is not operated for profit and ii it is operated exclusively for the promoting of social welfare sec_1_501_c_4_-1 of the regulations states that i in general -- an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 revrul_74_99 g b describes the circumstances in which a homeowner's association may qualify for exemption under code sec_501 the ruling states that three elements must be satisfied it must serve a community that bears a reasonably recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public the ruling also states that a community in within the meaning of code sec_501 is not merely an aggregation of homeowners bound together in a structured unit formed as an integral part of a plan for the development of real_estate subdivision and the sale of purchase of homes therein revrul_72_102 g b states in order to be exempt under code sec_501 an organization must maintain common streets and sidewalks which will be available for use by the community as a whole revrul_74_99 g b further emphasizes that such organizations must serve a community which bears a reasonable and recognizable relation to an area ordinarily identified as governmental and that the common area it owns or maintains must be for the use and enjoyment of the general_public revrul_80_63 g b was issued to discuss in question and answer format certain issues raised by revrul_74_99 question does revenue_ruling contemplate that the term community for purposes of code sec_501 embraces a minimum area or a certain number of homeowners answer no revrul_74_99 states that it was not possible to formulate a precise definition of the term community the ruling merely form 886-a catalog number 20810w page_5_ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx indicates what the term is generally understood to mean whether a particular homeowners'_association meets the requirements of conferring benefit on a community must be determined according to the facts and circumstances of the individual case thus although the area represented by an association may not be a community within the meaning of that term as contemplated by revrul_74_99 if the association's activities benefit a community it may still qualify for exemption for instance if the association owns and maintains common areas and facilities for the use and enjoyment of the general_public as distinguished from areas and facilities whose use and enjoyment is controlled and restricted to members of the association then it may satisfy the requirement of serving a community issue law code sec_528 as added by code sec_2101 of the tax reform act of p l 90_stat_1525 provides an elective exemption for certain homeowners associations that are described in code sec_528 code sec_528 exempts from federal_income_tax any dues and assessments received by qualified homeowners' associations that are paid_by property owners who are members of the association where the assessments are used for maintenance and improvements of the association_property code sec_528 defines a homeowners'_association as an organization which is a condominium_management_association or a residential_real_estate_management_association if it is organized and operated to provide for the acquisition construction management maintenance and care of association_property it elects to have the section apply for the taxable_year no part of the earnings_of the association inures to any private_shareholder_or_individual percent or more of the association's gross_income consists solely of amounts received as membership dues fees assessments from owners of residential units or residences or residential lots exempt_function_income and percent or more of the association's expenditures_for the taxable_year are expenditures_for the acquisition construction management maintenance and care of association_property code sec_277 provides that in the case of a social_club or other membership_organization which is operated primarily to furnish services or goods to members and which is not exempt from taxation deductions for the taxable_year attributable to furnishing services insurance goods or other items of value to members shall be allowed only to the extent of income derived during such year from members or transactions with members including income derived during such year from institutes and trade shows which are primarily for the education of members if for any taxable_year such deductions exceed such income the excess shall be treated as a deduction attributable to furnishing services insurance goods or other items of value to members paid_or_incurred in the succeeding taxable_year the deductions provided by code sec_243 sec_244 sec_245 relating to dividends received by corporations shall not be allowed to any organization to which this section applies for the taxable_year taxpayer's position form 886-a catalog number ow page___ ___ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx the taxpayer is being presented with this report at this time and their position is unknown at this time on issue sec_1 and government's position issue should code sec_501 c as a social_club continue to be exempt from federal_income_tax under the internal_revenue_code no longer qualifies for exemption from federal_income_tax under code sec_501 organization is not operated for pleasure recreation and other non-profitable purposes where substantially_all of the activities of which are for such purposes for the following reasons the covenants and restrictions that outlines the covenants and restrictions that the organization enforces has in its books_and_records a page document entitled declaration of operates in direct violation of revrul_75_494 by administering and enforcing covenants to preserve architecture and appearance of a housing development issue should association be exempt from federal_income_tax under code c as a homeowners the exempt_organization does not qualify for exemption from federal tax under code sec_501 as a home owners association for the following reasons the activity of exempt_organization is for the benefit pleasure or recreation of its members this is evident when the activities and facilities of the organization are considered it owns and maintains a swimming pool tennis courts lake with a marina and hiking trails that are limited to member access that are restricted to member's use and a majority of the organization's expenditures and expenses are in furtherance of social_club type activities has in its books_and_records a page document entitled the covenants and restrictions that outlines the covenants and restrictions that enforces covenants to preserve architecture and appearance of a housing development declaration of revrul_80_63 plainly states that the use and enjoyment of common areas owned and maintained by a homeowners'_association must be extended to members of the general_public as distinguished from controlled use or access restricted to the members of the association therefore by limiting access to common areas and recreational facilities declaration of covenants and restrictions they are not entitled to exemption from federal_income_tax under code sec_501 per organization's by laws and issue form 886-a catalog number 20810w page_ _ publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items tax identification_number schedule number or exhibit year period ended december 20xx december 20xx is no longer qualified for exemption from federal_income_tax under code sec_501 social organization neither is organization there is no other code section that the organization could qualify for tax exemption qualified for exemption under code sec_501 social welfare conclusion was granted exemption in 19xx as a c then the law changed in 19xx the homeowners no longer qualified under code sec_501 does not qualify code sec_501 c because they do not meet social welfare because they do not maintain the property for the community in general they maintain the property for benefit of their membership it is possible that they meet homeowner's association criteria the organization should investigate if they meet that criteria and if they meet that is an election and they can file form 1120-h the correction the organization needs to make they need to file form_1120 u s_corporation income_tax return should be filed for the tax periods ending december 20xx and december 20xx the organization can take advantage of code sec_277 in determining the correct amount of tax_liability for those years where the membership income and expenses are not taxable the government contends in its position that the from federal_income_tax should be revoked back to the tax period ending january 20xx exemption form 886-a catalog number ow page_8_ publish no irs gov department of the treasury-internal revenue service
